DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the arguments filed on 2/14/2022. Claims 1-2, 4-7, and 9-12 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 2/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Response to Amendments
Applicant' s amendments, see pages 9-10, filed 2/14/2022, with respect to Drawing Objections, Specification Objections, Claim Objections, and 35 U.S.C. § 112(b) Rejections have been fully considered and are persuasive. 
All previous Drawing Objections, Specification Objections, Claim Objections, and 35 U.S.C. § 112(b) Rejections have been withdrawn.

Response to Arguments
Applicant' s arguments, see pages 10-11, filed 2/14/2022, with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant has argued that Henel does not explicitly disclose the amended limitation of an electronic control unit configured to “change said execution condition of said hill hold control by decreasing said brake activation threshold to a first threshold in a case where said structure is detected around said vehicle that is less than a second threshold in a case where said structure is not detected” to which the Examiner agrees.  However, Kudo (US-2008/0189020) teaches this limitation and modifying the disclosure of Henel with such a teaching would have been obvious to one of ordinary skill in the art.
A detailed rejection follows below.

Claim Objections
Claim 2 currently states:
“…decreasing said brake activation threshold to a third threshold when said structure detected around said vehicle is located at a first distance from said vehicle that is less than a fourth threshold in a case when said structure is located at a second distance from said vehicle greater than the first distance…”
The Examiner recommends updating to state:
“…decreasing said brake activation threshold to a third threshold that is less than a fourth threshold, when said structure detected around said vehicle is located at a first distance from said vehicle which is less than a second distance to recite, what the examiner believes, is the Applicants’ intentions.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Henel et al. (US-2017/0015327; hereinafter Henel; already of record) in view of Kudo (US-2008/0189020).
Regarding claim 1, Henel discloses a brake control apparatus for a vehicle (see Henel at least Abs) comprising: 
an electronic control unit (see Henel at least [0021] control unit 2) configured to:
perform hill hold control  (see Henel at least [0021] and [0025] where control system 1 utilizes control unit 2 to activate hill start assist automatically), when an execution condition of said hill hold control is satisfied  (see Henel at least [0021] and [0025] where hill start assist is automatically activated upon threshold conditions being met), said execution condition being a condition to be satisfied when an uphill on which said vehicle has stopped has an inclination greater than a brake activation threshold (see Henel at least [0021] where control unit 2 activates hill start assist when the inclination value of a vehicle is at least equal to the threshold value), said hill hold control being a control to activate a brake apparatus, without requiring any braking operation of a driver, to thereby prevent said vehicle from moving backward on said uphill (see Henel at least [0021] and [0025]); 
detect a structure around said vehicle (see Henel at least [0023], [0028], and [0032] where sensors such as ultrasound, RADAR, or LiDAR on the vehicle can be used for detecting an area around the vehicle or for detecting things nearby and the associated distance away.  As explained in [0032], a structure (bump 103) is identified by the vehicle sensors which alters the control of the hill start assist, but one of ordinary skill in the art would be aware that the sensors could detect other things falling under the broad scope of “structure”, which then effect the hill start assist similar to the instance with bump 103); and 
…
Henel does not explicitly disclose the following: 
…change said execution condition of said hill hold control by decreasing said brake activation threshold to a first threshold in a case where said structure is detected around said vehicle that is less than a second threshold in a case where said structure is not detected.
Kudo, in the same field of endeavor, teaches 
…change said execution condition of said hill hold control by decreasing said brake activation threshold to a first threshold in a case where said structure is detected around said vehicle that is less than a second threshold in a case where said structure is not detected (see Kudo at least [0065] where an automatic brake control is set upon detecting an obstacle within a threshold value X1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake control apparatus as disclosed by Henel with a brake activation threshold that changes with respect to a detected structure as taught by Kudo to allow an adjustment to braking force in different scenarios which prevents an occupant from experiencing an uneasy feeling (see Kudo at least [0015]).
Regarding claim 2, Henel in view of Kudo teach the brake control apparatus for a vehicle according to claim 1, wherein said electronic control unit (see Henel at least [0021] control unit 2) is configured to change said execution condition by decreasing said brake activation threshold to a third threshold when said structure detected around said vehicle is located at a first distance from said vehicle that is less than a fourth threshold in a case when said structure is located at a second distance from said vehicle greater than the first distance (see Kudo at least [0065]-[0066] and [0071] where automatic brake control is set when a distance to an obstacle is less than a threshold X1, threshold X1 being less than threshold X2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake control apparatus as disclosed by Henel with brake activation thresholds corresponding to distance between vehicle and structure as taught by Kudo to allow an adjustment to braking force in different scenarios which prevents an occupant from experiencing an uneasy feeling (see Kudo at least [0015]).
 
Claims 4-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Henel in view of Kudo as applied to claim 1 above, and further in view of Park (US-2017/0001650; already of record) and Tanase et al. (US-2016/0221549; hereinafter Tanase; already of record).
Regarding claim 4, Henel in view of Kudo teach the brake control apparatus for a vehicle according to claim 1, wherein 
said electronic control unit (see Henel at least [0021] control unit 2) is configured to recognize said structure on the basis of a camera image obtained by photographing an area ahead of said vehicle using a camera (see Kudo at least [0049]), and
said electronic control unit (see Henel at least [0021] control unit 2) is configured to: 
…
…
determine said brake activation threshold on the basis of said structure index value (see Henel at least [0023]-[0025] where hill start assist is activated automatically depending on evaluated sensor data.  Sensor data could include information regarding the proximity of a structure to the vehicle and if the distance is decreasing, which effects the structure index value.  This updated variable could affect the brake activation threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the brake control apparatus disclosed by Henel with a camera to detect a structure ahead of the vehicle as taught by Kudo to detect the likelihood of a collision between the vehicle and structure, for further processing to implement preventative actions (see Kudo at least [0008]).
However, neither Henel nor Kudo teach the following:
…extract, from said camera image, a vertical image element vertically extending and a horizontal image element horizontally extending, said vertical image element and said horizontal image element corresponding to an image of the structure in said camera image; 
calculate a structure index value in such a manner that said structure index value increases as a ratio increases, said ratio being a ratio of said vertical image element and said horizontal image element to said camera image; and …
Park, in the same field of endeavor, teaches 
…extract, from said camera image, a vertical image element vertically extending and a horizontal image element horizontally extending, said vertical image element and said horizontal image element corresponding to an image of the structure in said camera image (see Park at least [0171], [0197]-[0199] and [0204] which details object tracking in the form of image processing where distances to objects are analyzed, the objects including vertical and horizontal components which are updated and reanalyzed collectively)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined brake control apparatus as taught by Henel in view of Kudo with a camera image analysis as taught by Park for road safety determinations that enable self-driving functions to happen safely (see Park at least [0005] and [0008]).
Neither Henel nor Kudo nor Park teach the following:
…calculate a structure index value in such a manner that said structure index value increases as a ratio increases, said ratio being a ratio of said vertical image element and said horizontal image element to said camera image; and …
Tanase, in the same field of endeavor, teaches 
…calculate a structure index value in such a manner that said structure index value increases as a ratio increases, said ratio being a ratio of said vertical image element and said horizontal image element to said camera image (see Tanase at least [0039]-[0041] and Fig 2A-2D where a reaction value implemented by ECU-40 of a vehicle increases as a distance value decreases.  As the distance value decreases, the ratio increases, thus the indirect relation connecting a ratio increase with a structure index value increase); and …
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake control apparatus disclosed by Henel in view of Kudo and Park with the capability of updating a vehicle control response as taught by Tanase for the benefit of incrementally increasing a vehicle’s control response so that the vehicle can perform appropriate driving operations (see Tanase at least [0005]-[0006]).
Regarding claim 5, Henel in view of Kudo and Park and further in view of Tanase teach the brake control apparatus for a vehicle according to claim 4, wherein 
said electronic control unit (see Henel at least [0021] control unit 2) is configured to: 
determine whether or not said structure index value is greater than a previously set structure index threshold (see Tanase at least [0040]-[0042] and Figs 2A-2D where different “drive support” locations can be used to signify the distance between vehicle 100 and vehicle 200 (the structure).  Fig 2A for instance shows vehicle 100 at the farthest distance away from vehicle 200, where alarming is started.  This location is where a structure index value would be at its lowest.  As the distance decreases incrementally shown in Fig 2B, such as when preliminary braking is started, the structure index value increases.  Each location shown can be interpreted as being a threshold for the location before it, in the sense that when the vehicle reaches the next location (and the structure index value raises) a new action is initiated because the threshold value has been reached); and 
set said brake activation threshold (see Tanase at least Fig 2B and 2C which depict braking force increasing as the distance between vehicles decreases), when said structure index value is greater than said structure index threshold (see Tanase at least Fig 2B where a structure index value incrementally bypasses thresholds, upon which initiates new controls), to a value which is smaller than a previously set brake activation threshold corresponding to when said structure index value is equal to or smaller than said structure index threshold (see Tanase at least [0039] and Figs 2A-2D where the sensitivity of the system controls increases (decreasing the brake activation threshold) as the distance between vehicle 100 and the structure decreases (structure index value increases)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the brake control apparatus disclosed by Henel in view of Kudo and Tanase and further in view of Park with a structure index threshold as taught by Tanase for the benefit of incrementally increasing a vehicle’s control response (brake activation threshold) so that the vehicle can perform appropriate driving operations (see Tanase at least [0005]-[0006]).
Regarding claim 6, Henel in view of Kudo and Park and further in view of Tanase teach the brake control apparatus for a vehicle according to claim 4, wherein 
said electronic control unit (see Henel at least [0021] control unit 2) is configured to: 
calculate a close structure index value in a region located at a first distance (see Tanase at least [0039]-[0041] and Fig 2A-2D where a reaction value implemented by ECU-40 of a vehicle increases as a distance value decreases.  As the distance value decreases, the ratio increases, thus the indirect relation connecting a ratio increase with a structure index value increase.  A close structure index value may be represented in Fig 2B at “Start AEB” location) … and a far structure index value in a region located at a second distance … greater than the first distance (see Tanase at least [0039]-[0041] and Fig 2A-2D where a reaction value implemented by ECU-40 of a vehicle increases as a distance value decreases.  As the distance value decreases, the ratio increases, thus the indirect relation connecting a ratio increase with a structure index value increase.  A far structure index value may be represented in Fig 2B at “Start Alarming” location.  While Tanase teaches the detection of another vehicle as a structure to determine a structure index value, the camera as taught by Kudo could be utilized to detect a hill as a “structure”); and 
set said brake activation threshold, when said close structure index value in the region … is greater than said far structure index value in the region located at the second distance … to a value which is smaller than a previously set brake activation threshold corresponding to when said close structure index value in the region … is smaller than said far structure index value in the region located at the second distance (see Tanase at least [0039]-[0042] and Figs 2A-2D where the sensitivity of the system controls increases (decreasing the brake activation threshold) as the distance between vehicle 100 and the structure decreases (structure index value increases).  As can be seen in Fig 2C, the brake activation threshold (sensitivity to activate brakes) increases as the distance between vehicle 100 and vehicle 200 decreases)...
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake control apparatus taught by Henel in view of Kudo and Park with a calculated structure index value representative of the distance between a vehicle and structure, to thereby update a vehicle control response (brake activation threshold) as taught by Tanase for the benefit of incrementally increasing a vehicle’s control response so that the vehicle can perform appropriate driving operations (see Tanase at least [0005]-[0006]).
While Tanase teaches the detection of another vehicle as a structure to determine a structure index value, a hill is not explicitly taught to affect the structure index value calculations. 
Kudo,  in the same field of endeavor, teaches 
… from said uphill (see Kudo at least [0049]) …
… from said uphill (see Kudo at least [0049]) …
… located close to said uphill (see Kudo at least [0049]) …
… from said uphill (see Kudo at least [0049]) …
… located close to said uphill (see Kudo at least [0049]) …
… from said uphill (see Kudo at least [0049]) …
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the brake control apparatus taught by Henel in view of Kudo and Park and further in view of Tanase with a camera to detect a structure ahead of the vehicle as taught by Kudo to detect the likelihood of a collision between the vehicle and structure, for further processing to implement preventative actions.  A camera is capable of detecting a variety of things that fall under the category of “structure”, such as a hill (see Kudo at least [0008]).
Regarding claim 7, Henel in view of Kudo and Park and further in view of Tanase teach the brake control apparatus for a vehicle according to claim 5.  Additionally, Henel, Kudo, and Tanase teach the analogous material of that in claim 6 as recited in the instant claim and is rejected for similar reasons.
Regarding claim 9, Henel in view of Kudo teach the brake control apparatus for a vehicle according to claim 2, wherein
said electronic control unit (see Henel at least [0021] control unit 2) is configured to recognize said structure on the basis of a camera image obtained by photographing an area ahead of said vehicle using a camera (see Kudo at least [0049]), and
said electronic control unit (see Henel at least [0021] control unit 2) is configured to: 
…
…
determine said brake activation threshold on the basis of said structure index value (see Henel at least [0023]-[0025] where hill start assist is activated automatically depending on evaluated sensor data.  Sensor data could include information regarding the proximity of a structure to the vehicle and if the distance is decreasing, which effects the structure index value.  This updated variable could affect the brake activation threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the brake control apparatus disclosed by Henel with a camera to detect a structure ahead of the vehicle as taught by Kudo to detect the likelihood of a collision between the vehicle and structure, for further processing to implement preventative actions (see Kudo at least [0008]).
However, neither Henel nor Kudo teach the following:
…extract, from said camera image, a vertical image element vertically extending and a horizontal image element horizontally extending, said vertical image element and said horizontal image element corresponding to an image of the structure in said camera image; 
calculate a structure index value in such a manner that said structure index value increases as a ratio increases, said ratio being a ratio of said vertical image element and said horizontal image element to said camera image; and …
Park, in the same field of endeavor, teaches 
…extract, from said camera image, a vertical image element vertically extending and a horizontal image element horizontally extending, said vertical image element and said horizontal image element corresponding to an image of the structure in said camera image (see Park at least [0197]-[0199] and [0204] which details image processing where distances to objects are analyzed, the objects including vertical and horizontal components which are updated and reanalyzed collectively)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined brake control apparatus as taught by Henel in view of Kudo with a camera image analysis as taught by Park for road safety determinations that enable self-driving functions to happen safely (see Park at least [0005] and [0008]).
Neither Henel nor Kudo nor Park teach the following:
…calculate a structure index value in such a manner that said structure index value increases as a ratio increases, said ratio being a ratio of said vertical image element and said horizontal image element to said camera image; and …
Tanase, in the same field of endeavor, teaches 
…calculate a structure index value in such a manner that said structure index value increases as a ratio increases, said ratio being a ratio of said vertical image element and said horizontal image element to said camera image (see Tanase at least [0039]-[0041] and Fig 2A-2D where a reaction value implemented by ECU-40 of a vehicle increases as a distance value decreases.  As the distance value decreases, the ratio increases, thus the indirect relation connecting a ratio increase with a structure index value increase); and …
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake control apparatus disclosed by Henel in view of Kudo and Park with the capability of updating a vehicle control response as taught by Tanase for the benefit of incrementally increasing a vehicle’s control response so that the vehicle can perform appropriate driving operations (see Tanase at least [0005]-[0006]).
Regarding claim 10, Henel in view of Kudo and Park and further in view of Tanase teach the brake control apparatus for a vehicle according to claim 9.  Additionally, Henel and Tanase teach the analogous material of that in claim 5 as recited in the instant claim and is rejected for similar reasons.
Regarding claim 11, Henel in view of Kudo and Park and further in view of Tanase teach the brake control apparatus for a vehicle according to claim 9.  Additionally, Henel, Kudo, and Tanase teach the analogous material of that in claim 6 as recited in the instant claim and is rejected for similar reasons.
Regarding claim 12, Henel in view of Kudo and Park and further in view of Tanase teach the brake control apparatus for a vehicle according to claim 10.  Additionally, Henel, Kudo, and Tanase teach the analogous material of that in claim 6 as recited in the instant claim and is rejected for similar reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK REIDY whose telephone number is (571)272-7660.  The examiner can normally be reached on Monday-Friday, 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        4/28/2022